Exhibit 99.1 For Immediate Release OncoMed Announces Second Quarter 2017 Financial Results Wholly-owned Immuno-oncology Candidate GITRL-Fc to enter clinic in 2H 2017 Q2 Cash Balance of $129.8M – Cash Through Q3 2019 Management to Host Conference Call/Webcast this afternoon at 4:30 p.m. ET / 1:30 p.m. PT REDWOOD CITY, Calif.– August 2nd, 2017 – OncoMed Pharmaceuticals, Inc. (NASDAQ: OMED), a clinical-stage biopharmaceutical company focused on discovering and developing novel anti-cancer therapeutics, today announced second quarter financial results.As of June 30, 2017, cash and short-term investments totaled $129.8 million. “OncoMed continues to focus on discovering and developing novel therapeutics to improve outcomes for cancer patients. The company is advancing our navicixizumab and rosmantuzumab phase 1b clinical trials and our immuno-oncology pipeline, with anti-TIGIT, GITRL-Fc and ongoing immuno-oncology discovery and R&D efforts,” said Paul J. Hastings, OncoMed’s Chairman and CEO. “In addition, OncoMed is well positioned, with more than two years cash on the balance sheet and $98 million in potential opt-in payments by 2019.” Pipeline Highlights Navicixizumab (anti-DLL4/VEGF bispecific; OMP-305B83) • Enrollment continues in two Phase 1b multi-center, open-label, dose escalation and expansion studies of OncoMed’s anti-DLL4/VEGF bispecific antibody in combination with standard of care chemotherapies: one in patients with 2nd line metastatic colorectal cancer and a second in patients with platinum-resistant ovarian cancer who have failed more than 2 prior therapies or prior bevacizumab. • Celgene Partnered – potential $25 million end of Phase 1 opt-in, $505 million in remaining milestones Rosmantuzumab (anti-RSPO3; OMP-131R10) • Enrollment continues in a Phase 1a/b multi-center, open-label, dose escalation and expansion study of OncoMed’s anti-RSPO3 antibody in patients with advanced solid tumors (Phase 1a) and in patients with previously treated metastatic colorectal or gastric cancer (Phase 1b; in combination with FOLFIRI). As previously announced, the trial is now enrolling only patients that harbor an RSPO3 gene fusion. • Interim Phase 1a results demonstrated the drug was safe and well tolerated. • Celgene Partnered – potential $38 million end of Phase 1 opt-in, $440 million in remaining milestones Anti-TIGIT (OMP-313M32) • Enrollment continues in a single-agent Phase 1a multi-center, open-label, dose escalation study of OncoMed’s anti-TIGIT antibody in patients with advanced or metastatic solid tumors. • Presented data in the 2nd Quarter from multiple preclinical studies detailing the mechanism of action and anti-tumor activity of anti-TIGIT alone and in combination with checkpoint inhibitors at the AACR Annual Meeting 2017. • Celgene Partnered - potential $35 million end of Phase 1 opt-in, $440 million in remaining milestones GITRL-Fc (OMP-336B11) • OncoMed expects to enroll the first-patient in a Phase 1a single agent study of OncoMed’s GITRL-Fcin 2H17 • Wholly-owned Vantictumab (anti-Fzd, OMP-18R5) and Ipafricept (Fzd8-Fc, OMP-54F28) • OncoMed continues to evaluate potential partnering opportunities for Wnt/IO combinations, utilizing different dosing regimens than those used in the Phase 1b studies. Second Quarter 2017 Financial Results
